Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 17/096,198 filed on
November 12, 2020.
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Applicant's claim for the benefit of PCT national stage application, filed under 35 U.S.C. 371, is acknowledged. 
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the foreign application has been received.
Applicant filed an amendment on January 31, 2022 under 37 CFR 1.111 in response to a non-final rejection dated November 3, 2021.  Applicant has amended claims 1-2. Claims 1-2 are currently pending.

Response to Arguments
Applicant’s arguments filed on January 31, 2022 have been fully considered and are persuasive.  The nonstauutory double patenting rejection and the non-final rejection dated November 3, 2021 have been withdrawn. 


Allowable Subject Matter
	Claims 1-2 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As evidenced by the prosecution history the pending claim are considered to be in condition for allowance. Furthermore, a new and updated search of prior art (see Search Results, Notice of References Cited) failed to result in finding a prior art that, alone or in combination with prior art of record, could be used to disclose the limitations of limitations of independent claims 1 and 2.  
The following is an examiner’s statement of reasons for allowance:
As evidenced by the prosecution history and in view of applicant’s arguments regarding nonstatutory double patenting rejection and also, applicant’s arguments regarding the differences between the cite references used in the non-final rejection and the claims, the pending claim are considered to be in condition for allowance. Furthermore, a new and updated search of prior art (see Search Results, Notice of References Cited) failed to result in finding a prior art that, alone or in combination with prior art of record, could be used to disclose the following limitations of independent claim 1:
“An image decoding device configured to decode a picture by using coding unit into which the picture is split, the device comprising:
a first decoding circuit configured to decode a secondary index specifying whether or not a secondary transform is used;
a second decoding circuit configured to decode a first index;
a first deriving circuit configured to derive a secondary transform matrix based on the secondary index;
a first transform circuit configured to apply the secondary transform to a transform unit included in the coding unit based on the secondary transform matrix;
a second deriving circuit configured to derive vertical and horizontal transform selection indexes based on the first index; and
a second transform circuit configured to apply a core transform to the transform unit based on the vertical and horizontal transform selection indexes,
wherein the second decoding circuit derives the first index equal to 0 in a case where the secondary index specifies that the secondary transform is used.”
Claim 2 is directed to a method comprising steps that are commensurate in scope with those of claims 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485